Exhibit 10.6

 

AMENDED AND RESTATED

SERVICES AGREEMENT

 

This AMENDED AND RESTATED SERVICES AGREEMENT is entered into as of January 1,
2004 (this “Agreement”), between THE FIRST AMERICAN CORPORATION, a California
corporation (“First American”), and FIRST ADVANTAGE CORPORATION, a Delaware
corporation (the “Company”; First American and the Company are each referred to
herein as a “Party” and collectively, as the “Parties”).

 

W I T N E S S E T H :

 

WHEREAS, the Parties are parties to that certain Services Agreement, dated as of
June 5, 2003 (the “Original Services Agreement”);

 

WHEREAS, the Parties believe it is in their respective best interests to amend
the Original Services Agreement as provided in this Agreement;

 

WHEREAS, the Original Services Agreement requires that a majority of
Disinterested Directors (as defined below) resolve to amend the Original
Services Agreement;

 

WHEREAS, the Disinterested Directors (as defined below) have unanimously
resolved to authorize this Amendment.

 

NOW, THEREFORE, in consideration of these premises and the terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, First American and the Company
agree as follows:

 

ARTICLE I.

DEFINITIONS AND CONSTRUCTION

 

1.1. Definitions. Capitalized terms used herein but not defined herein shall
have the meanings assigned to them in the Merger Agreement. For purposes of this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural terms defined):

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that, for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise; provided, further, that, for the purposes of this
definition, the Company and its Subsidiaries shall not be deemed to be
Affiliates of First American; provided, further, that, for the purposes of this



--------------------------------------------------------------------------------

definition, First American and its Affiliates (excluding the Company and its
Subsidiaries) shall not be deemed to be Affiliates of the Company.

 

“Business Services” shall mean those services described in Column A of Schedule
I.

 

“Business Services Fee” shall mean, with respect to each of the Business
Services set forth in Column A of Schedule I, the fees or the method of
determining the fees set forth opposite such Business Services in Column B of
Schedule I.

 

“Company” shall have the meaning provided in the introductory paragraph.

 

“Company Common Stock” shall have the meaning provided in the Standstill
Agreement.

 

“Company Services” shall have the meaning provided in Section 2.3 hereof.

 

“Confidential Company Information” shall mean any information derived by the
First American Entities in connection with the provision of Business Services,
except such information which (a) was previously known by First American or its
Affiliates and not considered confidential, and/or (b) is or becomes generally
available to the public other than as a result of disclosure by First American,
its Affiliates or their directors, officers, employees, agents or
representatives, and/or (c) is or becomes available to First American or its
Affiliates on a non-confidential basis from a source other than the Company and
its Subsidiaries.

 

“Confidential FAF Information” shall mean any information derived by the Company
or its Affiliates from any of the First American Entities in connection with the
provision of Company Services, except such information which (a) was previously
known by the Company or US SEARCH and not considered confidential, and/or (b) is
or becomes generally available to the public other than as a result of
disclosure by the Company or its Affiliates or their directors, officers,
employees, agents or representatives, and/or (c) is or becomes available to the
Company or its Affiliates on a non-confidential basis from a source other than
First American or its Affiliates.

 

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Disinterested Director” shall mean, on any date of determination, any member of
the Company’s board of directors who is not as of such date (a) an officer or
employee of the Company, (b) an officer, director or employee of First American
or any Affiliate (excluding the Company) thereof, (c) a Person who Controls or
is under common Control with First American or any Affiliate thereof, or (d) a
Person who otherwise would fail to qualify as an “independent director” under
the applicable rules of the Nasdaq National Market as then in effect; provided,
however, that a Person designated by Pequot Private Equity Fund II, L.P. in
accordance with the Stockholders Agreement dated as of December 13, 2002, among
First American, Pequot Private Equity Fund II, L.P. and the

 

-2-



--------------------------------------------------------------------------------

Company shall not be deemed to be disqualified as a Disinterested Director by
application of section (d) of this definition.

 

“Entity” shall mean any Person that is not a natural Person.

 

“First American” shall have the meaning provided in the introductory paragraph.

 

“First American Entity” and “First American Entities” shall mean one or more, as
applicable, of First American and any Affiliate of First American.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
December 13, 2002, to which First American, US SEARCH, the Company and Stockholm
Seven Merger Corp., a Delaware corporation, are parties.

 

“Monthly Period” shall mean, for each calendar month, the period commencing on
the first day of such calendar month and ending on the last day of such calendar
month.

 

“Party” and “Parties” shall have the meaning provided in the introductory
paragraph.

 

“Person” shall mean and include a partnership, a joint venture, a corporation, a
limited liability company, a limited liability partnership, an incorporated
organization, a group and a government or other department, agency or political
subdivision thereof.

 

“Prime Rate” shall mean, as of any date of determination, with respect to each
Monthly Period, the per annum rate of interest specified as the “Prime Rate” in
the Wall Street Journal (United States edition) published on the first Business
Day of such Monthly Period; provided that for any date on which the Wall Street
Journal (United States edition) is not published, “Prime Rate” means the per
annum rate of interest specified as the Prime Rate in the Wall Street Journal
(United States edition) last published before such date.

 

“Reset Date” shall have the meaning provided in Section 4.1 hereof.

 

“Standstill Agreement” shall mean the Standstill Agreement, dated as of June 5,
2003, between First American and the Company.

 

“Subsidiary” and “Subsidiaries” shall mean, with respect to any Person, (a) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person and/or one
or more Subsidiaries of such Person and (b) any Entity (other than a
corporation) in which such Person and/or one more Subsidiaries of such Person
has more than a 50% equity interest at the time or otherwise controls the
management and affairs of such Entity (including the power to veto any material
act or decision).

 

-3-



--------------------------------------------------------------------------------

“Term” shall have the meaning provided in Section 4.1 hereof.

 

“Termination Date” shall have the meaning provided in Section 4.1 hereof.

 

“US SEARCH” means US SEARCH.com Inc., a Delaware corporation.

 

“ZapApp Services” shall mean those services described in Schedule II.

 

“ZapApp Services Fee” shall mean the actual cost to ZapApp India Private Limited
of providing the ZapApp Services.

 

1.2. Principles of Construction.

 

(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, unless already expressly followed
by such phrase or the phrase “but not limited to”.

 

(d) Article and Section headings and captions used herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(e) All words importing any gender shall be deemed to include the other gender
and the neuter.

 

(f) Unless otherwise specified, references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments, modifications
and supplements thereto.

 

(g) Each Party has reviewed and commented upon this Agreement and, therefore,
any rule of construction requiring that any ambiguity be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II.

SERVICES

 

2.1. Appointment. During the Term, the Company appoints, and the Company shall
cause its Affiliates to appoint, First American as agent to provide the Company
and/or its Affiliates with the Business Services, and First American hereby
accepts such appointment, on the terms and subject to the conditions set forth
herein.

 

2.2. Business Services. During the Term, First American shall, or shall cause
one or more of the other First American Entities to, provide the Company and/or
its Affiliates with the Business Services.

 

2.3. Company Services.

 

(a) During the Term, the Company shall, and shall cause its Affiliates to,
provide First American and/or its Affiliates with products and services offered
by or through the Company or its Affiliates from time to time during the Term
(collectively (but excluding the ZapApp Services), the “Company Services”) at
rates and on terms no less favorable than those generally offered by the Company
and its Affiliates to third parties.

 

(b) During the Term, the Company shall, and shall cause its Affiliates to,
provide First American and/or its Affiliates with the ZapApp Services.

 

2.4. Personnel.

 

(a) During the Term, First American or the other First American Entities shall
continue to employ all personnel performing the Business Services directly and
shall be solely responsible for and pay all of their salary, benefits, workers’
compensation premiums, unemployment insurance premiums, and all other
compensation, insurance and benefits, including participation in employee
benefit plans, if applicable. First American and the other First American
Entities shall be solely responsible for timely payment, withholding and
reporting of all applicable Federal, state, foreign and local withholding,
employment and payroll taxes with respect to the personnel that perform the
Business Services. First American or the other First American Entities shall
maintain workers’ compensation and employers’ liability insurance, in accordance
with applicable law, covering the personnel that perform the Business Services.

 

(b) During the Term, the Company or its Affiliates shall continue to employ all
personnel performing the Company Services and the ZapApp Services directly and
shall be solely responsible for and pay all of their salary, benefits, workers’
compensation premiums, unemployment insurance premiums, and all other
compensation, insurance and benefits, including participation in employee
benefit plans, if applicable. The Company and its Affiliates shall be solely
responsible for timely payment, withholding and reporting of all applicable
Federal, state, foreign and local withholding, employment and payroll taxes with
respect to the personnel that perform the Company Services and the ZapApp
Services. The Company and its Affiliates shall maintain workers’ compensation
and employers’ liability insurance, in accordance with applicable law, covering
the personnel that perform the Company Services and the ZapApp Services.

 

-5-



--------------------------------------------------------------------------------

2.5. Loans. During the Term, First American may make one or more loans to the
Company (exclusive of loans incurred in compliance with Section 4 of the
Standstill Agreement) on terms mutually agreeable to First American and the
Company; provided that (a) such loan or loans bear interest at a rate per annum
no greater than the Prime Rate in effect from time to time plus 2.75% and (b)
the aggregate amount of all such loans at any date of determination shall not
exceed $1,000,000. The note and other documentation evidencing such loan or
loans shall otherwise be in form and substance satisfactory to First American
and the Company.

 

2.6. Additional First American Services. During the Term, First American may,
and may cause the other First American Entities to, offer to provide the Company
and/or its Affiliates, and the Company and/or its Affiliates may purchase,
products and services offered by or through the First American Entities from
time to time during the Term in the ordinary course of business at rates and on
terms then offered by the First American Entities to comparable third parties.
Nothing in this Agreement shall change or affect the terms and conditions of any
agreement or understanding listed on Schedules 4.9, 4.10, 4,20 and 4.27 to the
Merger Agreement. The Company and/or its Affiliates on the one hand, and any
First American Entity on the other hand, may renew any such agreement or
understanding on terms substantially similar to those in such agreements or
understanding.

 

ARTICLE III.

FEE; PAYMENT

 

3.1. Fees.

 

(a) The Company shall pay First American (i) the Business Services Fee in
consideration for the Business Services and (ii) such fees as may be negotiated
from time to time with respect to the services described in Section 2.6.

 

(b) First American shall pay the Company (i) the ZapApp Services Fee in
consideration for the ZapApp Services and (ii) such fees as may be negotiated
from time to time with respect to Company Services.

 

3.2. Payment.

 

(a) First American shall deliver to the Company an invoice containing a
description of the Business Services covered by such invoice and provided during
the relevant period and the amount of the Business Services Fee for such period.
Each invoice shall be due and payable immediately upon receipt, and payment
shall be made no later thirty (30) days after receipt of such invoice. The
Business Services Fee shall, where appropriate, accrue during any month (or
portion thereof) during the Term.

 

(b) The Company shall deliver to First American an invoice on a quarterly basis
containing a description of the ZapApp Services provided during the relevant
period and the amount of the ZapApp Services Fee for such period. Each invoice
shall be due and payable immediately upon receipt, and payment shall be made no
later thirty (30) days after receipt of such invoice.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV.

TERM

 

4.1. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and terminate on the date (the “Termination Date”) that is the one (1)
year anniversary of the date hereof, unless renewed in accordance with the
following sentence. The Term will continue, and this Agreement shall be
automatically extended, for successive 180-day periods commencing on the first
day immediately following the one (1) year anniversary of the date hereof (such
day, and the last day of each 180 day period thereafter, a “Reset Date”), unless
either Party advises the other in writing, no later than thirty (30) days prior
to a Reset Date, that the Term shall not be so extended. If this Agreement shall
be so extended, the “Termination Date” shall mean the then applicable extended
“Termination Date”, and the “Term” shall mean the period commencing on the date
hereof and ending on the then applicable extended “Termination Date”.

 

4.2. Termination. In the event of termination of this Agreement, all outstanding
unpaid fees owed by the Company and First American hereunder shall become
immediately due and payable. The termination of this Agreement as to any Party
shall be without prejudice to any rights or liabilities of the other Party
hereunder which shall have accrued prior to such termination and shall not
affect any provisions of this Agreement that are expressly or by necessary
implication intended to survive such termination.

 

ARTICLE V.

MISCELLANEOUS

 

5.1. Cooperation. The Parties will cooperate in good faith to carry out the
purposes of this Agreement. Without limiting the generality of the foregoing,
each Party will assist the other Party and furnish the other Party with such
information and documentation as the other Party may reasonably request.

 

5.2. No Liability.

 

(a) In providing the Business Services hereunder, neither First American nor any
of its Affiliates shall be liable to the Company or its Affiliates for any error
or omission except to the extent that such error or omission results from the
gross negligence or willful misconduct of First American or such Affiliate to
perform the Business Services required by it hereunder. In no event shall First
American or any of its Affiliates be liable to the Company or any of its
Affiliates or any third party for any special or consequential damages,
including, without limitation, lost profits or injury to the goodwill of the
Company or any of its Affiliates, in connection with the performance,
misfeasance or nonfeasance hereunder of First American or any of its Affiliates.

 

(b) In providing the ZapApp Services hereunder, neither the Company nor any of
its Affiliates shall be liable to First American or its Affiliates for any error
or omission except to the extent that such error or omission results from the
gross negligence or willful misconduct of the Company or such Affiliate to
perform the ZapApp Services required by it hereunder. In no event shall the
Company or any of its Affiliates be liable to First American or any of its
Affiliates or any third party for any special or consequential damages,
including, without limitation, lost

 

-7-



--------------------------------------------------------------------------------

profits or injury to the goodwill of First American or any of its Affiliates, in
connection with the performance, misfeasance or nonfeasance hereunder of the
Company or any of its Affiliates.

 

5.3. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered in person, by mail, postage
prepaid, or sent by facsimile, to the Parties, at the following addresses and
facsimile numbers:

 

(a)

   If to First American, to:     

The First American Corporation

1 First American Way

Santa Ana, California 92707

     Facsimile:    (714) 800-3403      Attention:   

Parker S. Kennedy

Kenneth D. DeGiorgio

(b)    If to the Company, to:     

First Advantage Corporation

One Progress Plaza, Suite 2400

St. Petersburg, Florida 33701

     Facsimile:    (727) 214-3401      Attention:    John Long

 

or to such other Person or address as any Party shall specify by notice in
writing to the other Party in accordance herewith. Except for a notice of a
change of address, which shall be effective only upon receipt, all such notices,
requests, demands, waivers and communications properly addressed shall be
effective and deemed received by the applicable Party: (i) if sent by U.S. mail,
three business days after deposit in the U.S. mail, postage prepaid; (ii) if
sent by Federal Express or other overnight delivery service, one business day
after delivery to such service; (iii) if sent by personal courier, upon receipt;
and (iv) if sent by facsimile, upon receipt.

 

5.4. Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors of each of the Parties, but shall not be assigned by any Party
without the prior written consent of the other Party.

 

5.5. No Third Parties. Nothing in this Agreement is intended to confer any
rights or remedies under or by reason of this Agreement on any natural person or
Person other than First American, its Affiliates, the Company, its Affiliates
and their respective successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligations or liability of any third
parties to First American, its Affiliates, the Company or its Affiliates. No
provision of this Agreement shall give any third party any right of action over
or against First American, its Affiliates, the Company or its Affiliates.

 

5.6. Amendments and Waivers. This Agreement may not be amended, and none of its
provisions may be modified, except expressly by a written instrument signed by
the Parties hereto. No failure or delay of a Party in exercising any power or
right hereunder shall operate as

 

-8-



--------------------------------------------------------------------------------

a waiver thereof, nor shall any single or partial exercise of any such power or
right, or any abandonment or discontinuance of steps to enforce such a power or
right, preclude any other or further exercise thereof or the exercise of any
other power or right. No waiver by a Party of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be in writing and signed by such Party, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Notwithstanding anything to the contrary contained herein, First
American shall not amend, or cause the Company to amend, any of the provisions
of this Agreement or terminate this Agreement unless (a) the holders of a
majority of the shares of Company Common Stock then outstanding (calculated
without reference to any Shares held by First American and its Affiliates (as
defined in the Merger Agreement)) approve a proposal submitted by the Company’s
board of directors authorizing such amendment or (b) a majority of Disinterested
Directors shall approve a resolution authorizing such amendment or termination.

 

5.7 .GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF.

 

5.8. Confidentiality.

 

(a) Confidential Company Information. First American will, and will cause its
Affiliates to, hold all Confidential Company Information confidential and will
not disclose any such Confidential Company Information to any Person except as
may be required to perform the Business Services, as authorized in advance by
the Company or its Affiliates in writing or otherwise, or as may be required by
law, in which case First American shall promptly provide notice to the Company
that such Confidential Company Information has been subpoenaed or otherwise
demanded, so that the Company may seek a protective order or other appropriate
remedy. First American will, and will cause its Affiliates to, use its
reasonable best efforts (but without out-of-pocket costs or expense) to obtain
or assist the Company in obtaining such protective order or other remedy.

 

(b) Confidential FAF Information. The Company will, and will cause its
Affiliates to, hold all Confidential FAF Information confidential and will not
disclose any such Confidential FAF Information to any Person except as may be
required to perform Company Services for First American Entities hereunder, as
authorized in advance by First American in writing or otherwise, or as may be
required by law, in which case the Company shall promptly provide notice to
First American that such Confidential FAF Information has been subpoenaed or
otherwise demanded, so that First American may seek a protective order or other
appropriate remedy. The Company will, and will cause its Affiliates to, use its
reasonable best efforts (but without out-of-pocket costs or expense) to obtain
or assist First American in obtaining such protective order or other remedy.

 

5.9. Legal Enforceability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction shall not

 

-9-



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

5.10. Capacity. Each of the Parties hereto acknowledges and agrees that First
American and each of its Affiliates is acting solely as an agent of the Company
in rendering the Business Services hereunder and nothing herein contained,
express or implied, is intended to create any other relationship, whether as
principal or otherwise.

 

5.11. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

 

5.12. Complete Agreement. This Agreement, the Merger Agreement and the
agreements expressly contemplated hereby and thereby set forth the entire
understanding of the Parties with respect to the subject matter hereof and
thereof and supersede all prior letters of intent, agreements, covenants,
arrangements, communications, representations, or warranties, whether oral or
written, by any officer, employee, or representative or any Party relating
thereto.

 

5.13. Affiliates. Each of First American and the Company shall cause each of its
relevant Affiliates to comply with its obligations under this Agreement.

 

5.14. Representations. Each Party hereby represents and warrants to the other
Party that (a) it has the corporate power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement has been duly authorized by it, and (c) this Agreement is a valid and
binding agreement enforceable against such Party according to its terms, except
as may be limited by laws affecting creditors’ rights generally or equitable
principles generally.

 

5.15. Effect. The Original Services Agreement is hereby terminated. Any future
reference to the Original Services Agreement shall from and after the date
hereof be deemed to be a reference to this Agreement.

 

*     *     *

 

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused its corporate name to be
hereunto subscribed by its officer thereunto duly authorized, all as of the day
and year first above written.

 

THE FIRST AMERICAN CORPORATION By:  

/s/    Parker S. Kennedy        

   

--------------------------------------------------------------------------------

   

Name: Parker S. Kennedy

Title: President

 

FIRST ADVANTAGE CORPORATION By:   /s/    John Lamson            

--------------------------------------------------------------------------------

   

Name: John Lamson    

Title: Executive Vice President

 

-Signature Page-

Services Agreement



--------------------------------------------------------------------------------

Schedule I

 

BUSINESS SERVICES

 

Column A – Service

--------------------------------------------------------------------------------

 

Column B — Price

--------------------------------------------------------------------------------

1. Human Resources Systems and Payroll Systems and Oracle Financial Systems

  $300,000 per year

2. 401(k) Expenses

  Actual Cost

3. Pension Expenses

  Actual Cost

4. Insurance Allocation

  Actual Cost

5. Medical Insurance Allocation

  Actual Cost

6. Company Car Program

  Actual Cost

7. Personal Property Leasing

  Comparable to pricing given to similarly situated Affiliates of First American

 



--------------------------------------------------------------------------------

Schedule II

 

ZAPAPP SERVICES

 

1. Leasing of real and personal property in India

 

2. Management support for Indian operations

 

3. Human resources/payroll support in India

 

4. Services incidental to the provision of the foregoing services